

	

		II

		109th CONGRESS

		1st Session

		S. 258

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2005

			Mr. DeWine (for himself

			 and Mr. Dodd) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to enhance

		  research, training, and health information dissemination with respect to

		  urologic diseases, and for other purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Training and Research in Urology Act

			 of 2005.

		

			2.

			Research, training, and health information dissemination with

			 respect to Urologic Diseases

			

				(a)

				Division Director of urology

				Section

			 428 of the Public Health Service

			 Act (42

			 U.S.C. 285c–2) is amended—

				

					(1)

					in subsection (a)(1), by striking and a Division Director

			 for Kidney, Urologic, and Hematologic Diseases and inserting a

			 Division Director for Urologic Diseases, and a Division Director for Kidney and

			 Hematologic Diseases;

				

					(2)

					in subsection (b)—

					

						(A)

						by striking and the Division Director for Kidney,

			 Urologic, and Hematologic Diseases and inserting the Division

			 Director for Urologic Diseases, and the Division Director for Kidney and

			 Hematologic Diseases; and

					

						(B)

						by striking (1) carry out programs and all that

			 follows through the end and inserting the following:

						

							

								(1)

								carry out programs of support for research and training (other

				than training for which National Research Service Awards may be made under

				section 487) in the diagnosis, prevention, and treatment of diabetes mellitus

				and endocrine and metabolic diseases, digestive diseases and nutritional

				disorders, and kidney, urologic, and hematologic diseases, including support

				for training in medical schools, graduate clinical training (with particular

				attention to programs geared to the needs of urology residents and fellows),

				graduate training in epidemiology, epidemiology studies, clinical trials, and

				interdisciplinary research programs;

							

								(2)

								establish programs of evaluation, planning, and dissemination

				of knowledge related to such research and training;

							

								(3)

								in cooperation with the urologic scientific and patient

				community, develop and submit to the Congress not later than January 1, 2006, a

				national urologic research plan that identifies research needs in the various

				areas of urologic diseases, including pediatrics, interstitial cystitis,

				incontinence, stone disease, urinary tract infections, and benign prostatic

				diseases; and

							

								(4)

								in cooperation with the urologic scientific and patient

				community, review the national urologic research plan every 3 years beginning

				in 2009 and submit to the Congress any revisions or additional

				recommendations.

							;

				and

					

					(3)

					by adding at the end, the following:

					

						

							(c)

							There are authorized to be appropriated $500,000 for each of

				fiscal years 2006 and 2007 to carry out paragraphs (3) and (4) of subsection

				(b), and such sums as may be necessary thereafter.

						.

				

				(b)

				Urologic Diseases data system and information

			 clearinghouse

				Section

			 427 of the Public Health Service

			 Act (42

			 U.S.C. 285c–1) is amended—

				

					(1)

					in subsection (c), by striking and Urologic and

			 and urologic each place either such term appears; and

				

					(2)

					by adding at the end the following:

					

						

							(d)

							The Director of the Institute shall—

							

								(1)

								establish the National Urologic Diseases Data System for the

				collection, storage, analysis, retrieval, and dissemination of data derived

				from patient populations with urologic diseases, including, where possible,

				data involving general populations for the purpose of detection of individuals

				with a risk of developing urologic diseases; and

							

								(2)

								establish the National Urologic Diseases Information

				Clearinghouse to facilitate and enhance knowledge and understanding of urologic

				diseases on the part of health professionals, patients, and the public through

				the effective dissemination of information.

							.

				

				(c)

				Strengthening the urology interagency coordinating

			 committee

				Section

			 429 of the Public Health Service

			 Act (42

			 U.S.C. 285c–3) is amended—

				

					(1)

					in subsection (a), by striking and a Kidney, Urologic, and

			 Hematologic Diseases Coordinating Committee and inserting a

			 Urologic Diseases Interagency Coordinating Committee, and a Kidney and

			 Hematologic Diseases Interagency Coordinating Committee;

				

					(2)

					in subsection (b), by striking the Chief Medical Director

			 of the Veterans’ Administration, and inserting the Under

			 Secretary for Health of the Department of Veterans Affairs; and

				

					(3)

					by adding at the end the following:

					

						

							(d)

							The urology interagency coordinating committee may encourage,

				conduct, or support intra- or interagency activities in urology research,

				including joint training programs, joint research projects, planning

				activities, and clinical trials.

						

							(e)

							For the purpose of carrying out the activities of the Urologic

				Diseases Interagency Coordinating Committee, there are authorized to be

				appropriated $5,000,000 for each of fiscal years 2006 through 2010, and such

				sums as may be necessary thereafter.

						.

				

				(d)

				National Urologic Diseases Advisory Board

				Section

			 430 of the Public Health Service

			 Act (42

			 U.S.C. 285c–4) is amended by striking and the National

			 Kidney and Urologic Diseases Advisory Board and inserting the

			 National Urologic Diseases Advisory Board, and the National Kidney Diseases

			 Advisory Board.

			

				(e)

				Expansion of O’Brien urologic disease research centers

				

					(1)

					In general

					Subsection (c) of section 431 of the

			 Public Health Service Act

			 (42 U.S.C.

			 285c–5(c)) is amended in the matter preceding paragraph (1) by

			 inserting There shall be no fewer than 15 such centers focused

			 exclusively on research of various aspects of urologic diseases, including

			 pediatrics, interstitial cystitis, incontinence, stone disease, urinary tract

			 infections, and benign prostatic diseases. before Each center

			 developed.

				

					(2)

					Authorization of appropriations

					Section

			 431 of the Public Health Service

			 Act (42

			 U.S.C. 285c–5) is amended by adding at the end the

			 following:

					

						

							(f)

							There are authorized to be appropriated for the urologic

				disease research centers described in subsection (c) $22,500,000 for each of

				fiscal years 2006 through 2010, and such sums as are necessary

				thereafter.

						.

				

					(3)

					Technical amendment

					Subsection (c) of section 431 of the

			 Public Health Service Act

			 (42 U.S.C.

			 285c–5(c)) is amended at the beginning of the unnumbered

			 paragraph—

					

						(A)

						by striking shall develop and conduct and

			 inserting (2) shall develop and conduct; and

					

						(B)

						by aligning the indentation of such paragraph with the

			 indentation of paragraphs (1), (3), and (4).

					

				(f)

				Subcommittee on Urologic Diseases

				Section

			 432 of the Public Health Service

			 Act (42

			 U.S.C. 285c–6) is amended by striking and a subcommittee

			 on kidney, urologic, and hematologic diseases and inserting a

			 subcommittee on urologic diseases, and a subcommittee on kidney and hematologic

			 diseases.

			

				(g)

				Loan repayment to encourage urologists and other scientists to

			 enter research careers

				Subpart 3 of part C of title IV of the

			 Public Health Service Act

			 (42 U.S.C.

			 285c et seq.) is amended by inserting after section 434A the

			 following:

				

					

						434B.

						Loan repayment program for urology

		  research(a)

							EstablishmentSubject to subsection (b), the

				Secretary shall carry out a program of entering into contracts with

				appropriately qualified health professionals or other qualified scientists

				under which such health professionals or scientists agree to conduct research

				in the field of urology, as employees of the National Institutes of Health or

				of an academic department, division, or section of urology, in consideration of

				the Federal Government agreeing to repay, for each year of such research, not

				more than $35,000 of the principal and interest of the educational loans of

				such health professionals or scientists.

						

							(b)

							LimitationThe Secretary may not enter into an

				agreement with a health professional or scientist pursuant to subsection (a)

				unless the professional or scientist—

							

								(1)

								has a substantial amount of educational loans relative to

				income; and

							

								(2)

								agrees to serve as an employee of the National Institutes of

				Health or of an academic department, division, or section of urology for

				purposes of the research requirement of subsection (a) for a period of not less

				than 3 years.

							

							(c)

							Applicability of certain provisionsExcept as

				inconsistent with this section, the provisions of subpart 3 of part D of title

				III apply to the program established under subsection (a) in the same manner

				and to the same extent as such provisions apply to the National Health Service

				Corps Loan Repayment Program established under such subpart.

						.

			

				(h)

				Authorization of appropriations for urology research

				Subpart 3 of part C of title IV of the

			 Public Health Service Act

			 (42 U.S.C.

			 285c et seq.) (as amended by subsection (g)) is further amended

			 by inserting after section 434B the following:

				

					434C.Authorization of

		  appropriations for urology researchThere are authorized

				to be appropriated to the Director of NIH for the purpose of carrying out

				intra- and interagency activities in urology research (including training

				programs, joint research projects, and joint clinical trials) $5,000,000 for

				each of fiscal years 2006 through 2010, and such sums as may be necessary

				thereafter. Amounts authorized to be appropriated under this section shall be

				in addition to amounts otherwise available for such purpose.

					.

			

